COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                 No. 08-19-00222-CV
  JUAN MANUEL VALADEZ, III,                      §
                                                                    Appeal from the
  Appellant,                                     §
                                                                  65th District Court
  v.                                             §
                                                               of El Paso County, Texas
  D.S. and A.A.,                                 §
                                                                 (TC# 2019DCM5325)
  Appellees.                                     §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to withdraw appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs are taxed against the Appellant.

See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)